Citation Nr: 1202304	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  09-37 085A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to an increased initial disability rating for bilateral hearing loss disability in excess of 50 percent prior to November 1, 2009.

3.  Entitlement to an increased initial disability rating for bilateral hearing loss disability in excess of 40 percent from November 1, 2009 to August 17, 2011, to include restoration of a 50 percent disability evaluation.

4.  Entitlement to an increased initial disability rating for a bilateral hearing loss disability in excess of 60 percent from August 18, 2011

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Veteran represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1946 to April 1947.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from March 2009 and May 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska (the RO).  

The Veteran and his wife presented testimony at hearing in March 2010 which was chaired by the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the Veteran's claims file.  

In July 2010, the Board remanded the Veteran's claims.  The VA Appeals Management Center (AMC) continued the previous denial of the Veteran's back disability and TDIU claims in a November 2011 supplemental statement of the case (SSOC).  However, in a November 2011 rating decision, the AMC granted the Veteran a 60 percent disability rating with respect to his claim of entitlement to in initial disability rating for service-connected bilateral hearing loss disability effective August 18, 2011.  After the Veteran has perfected his appeal, a subsequent rating decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35 (1993). Accordingly, the Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to an increased initial disability rating for bilateral hearing loss disability to include restoration of a 50 percent disability evaluation from November 1, 2009 to August 17, 2011, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent and probative evidence of record does not support a finding that a relationship exists between the Veteran's currently diagnosed back disability and his military service.



CONCLUSION OF LAW

A back disability was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for a back disability.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

Stegall concerns

In July 2010, the Board remanded this claim and ordered the agency of original jurisdiction (AOJ) to contact the Veteran and afford him the opportunity to identify or submit evidence in support of his claim of entitlement to service connection for a back disability as well as obtain a medical nexus opinion with respect to the Veteran's back disability claim and associate a report of the opinion with the Veteran's claims folder.  The Veteran's claim was then to be readjudicated.  

Pursuant to the Board's remand instructions, the AMC contacted the Veteran via a July 2010 letter requesting that the Veteran identify or send treatment records pertaining to his back disability.  Additionally, a VA medical nexus opinion was obtained in July 2010, and a report of the opinion was associated with the Veteran's claims folder.  The Veteran's back disability claim was readjudicated via the November 2011 SSOC.  

Accordingly, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also defines the obligations of VA with respect to its statutory duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).


Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the record reflects that the originating agency provided the Veteran with the required notice, to include notice with respect to the effective-date element of the claim, by a letter mailed in October 2008, prior to the initial adjudication of his claim.  In short, the record indicates the Veteran received appropriate notice pursuant to the VCAA. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law affords that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim and there is no reasonable possibility that further assistance would aid in substantiating this claim.  The evidence of record includes the Veteran's service treatment records, the Veteran's statements, as well as VA and private treatment records.  

Additionally, a VA medical nexus opinion was obtained in July 2010 with respect to the Veteran's back disability claim.  The report of the medical nexus opinion reflects that the examiner reviewed the Veteran's claims folder, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  The Board therefore concludes that the VA medical opinion report is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].


With regards to service treatment records, the Board notes that the record does not appear to be complete.  The Veteran was advised in a January 14, 2009 letter that his service treatment records were not available and may have been destroyed in a fire on July 12, 1973.  The Board is cognizant of Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), wherein the Court elaborated on the VA's responsibility to obtain a veteran's service treatment records.  The Board finds, however, that no useful purpose would be served in remanding this matter for more development.  In this case, the RO has attempted to locate the Veteran's service treatment records.  The RO first submitted a request to the National Personnel Records Center (NPRC) in October 2008, asking for all available military medical records.  The NPRC indicated that the record is fire-related and the requested information could not be reconstructed.  [The Board observes that this undoubtedly refers to the July 1973 fire at NPRC, which included water damage as well as fire damage to records.]  Although the Veteran's March 1947 separation examination is of record, there is no indication that any additional records still exist that have not been associated with the claims folder.  

The Board observes that, where records are unavailable, "VA has no duty to seek to obtain that which does not exist."  See Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 237 (1993) [VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile].  So it is in this case.

In any event, as will be explained below the outcome of this case hinges in large part on post-service medical records.  That is, the competent and probative evidence of record does not support a finding of a nexus between the claimed in-service back injury and the current back disability.  The loss of some of the service treatment records, although unfortunate, is not crucial to the Board's decision. 

Thus, the Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He has retained the services of a representative.  Moreover, he testified at a hearing in March 2010.

Accordingly, the Board will proceed to a decision as to the issue of entitlement to service connection for a back disability.

Service connection for a back disability

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including arthritis, when such are manifested to a compensable degree within the initial post-service year.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011). 

In order to establish service connection for the claimed disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2011).

As has been explained above, most of the Veteran's service treatment records are unavailable for review.  The Court has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of- the-doubt rule. See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's claims has been undertaken with this heightened duty in mind.

The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the Veteran or against VA, arising from missing records.  
See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) [the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases].

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.
The Veteran is claiming entitlement to service connection for a back disability, which he contends is due to his military service.  As to Hickson element (1), the Board observes that the July 2010 VA examiner noted the Veteran's complaints of longstanding back pains and indicated that "the likelihood of degenerative change throughout the spine is very good."  As such, resolving the benefit of the doubt in the Veteran's favor, the Board finds that the Veteran currently suffers from a back disability.  Hickson element (1) is, therefore, satisfied.

With regard to Hickson element (2), evidence of an in-service incurrence of a disease or injury, the Board will address disease and injury separately.

Concerning in-service disease, a review of the Veteran's available service treatment records reveals no evidence of any diagnosed back disability.  Additionally, the record does not reflect medical evidence showing any manifestations of arthritis of the back during the one-year presumptive period after the Veteran's separation from service.  On the contrary, the record does not reflect any complaints or medical evidence of arthritis of the back prior to October 2008 (more than 60 years after his separation from active service).  Accordingly, Hickson element (2) is not met with respect to disease.
 
With respect to in-service injury, the Veteran testified at the March 2010 Board hearing that he injured his back during service while performing calisthenics, specifically reporting that another soldier accidentally ran into him when performing a training exercise.  See the March 2010 Board hearing transcript, page 3.  The Veteran stated that he initially received treatment for his back injury in 1957.  See the Veteran's statement dated in March 2009.  

The Board notes that the Veteran's available service treatment records do not document any occurrence of or treatment for a back injury.  However, the Veteran is competent to attest to experiencing an injury to his back.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  Therefore, although the Veteran as a lay person has not been shown to be capable of making medical conclusions, he is competent to report the circumstances of an in-service back injury.  There is nothing in the claims folder to suggest that the Veteran did not sustain the injury as described during his Board hearing.  Accordingly, Hickson element (2) is arguably met.

Turning to crucial element (3), medical nexus, the Board has carefully evaluated the evidence and, for reasons stated immediately below, finds that a preponderance of the competent and probative evidence of record supports a finding that the Veteran's current back disability is not related to his military service.

Specifically, a VA medical nexus opinion was obtained in July 2010.  The VA examiner considered the Veteran's complaints of longstanding back pain as well as his period of military service.  Despite the Veteran's complaints of longstanding back complaints and his period of military service, the VA examiner concluded that "it is unlikely that any current back pains are specifically related to service..."  The examiner's rationale for his conclusion was based on a review of the Veteran's claims folder and found that there was "no specific way to piece together any sequence of events over the years, especially from such a long time ago."  He further noted the absence of records since the Veteran's discharge from military service documenting any complaints of or treatment for a back disability, in particular X-ray reports of the Veteran's back.  He additionally noted the Veteran's age, and that the likelihood of degenerative change throughout the spine is very good.  He therefore indicated that the Veteran's current back disability is less likely than not related to his military service.          

The July 2010 VA medical opinion report appears to have been based upon thorough review of the record and thoughtful analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  Additionally, the July 2010 VA examiner's opinion appears to be consistent with the Veteran's medical history, which is absent any symptomatology of a back disability for several years after service and his available service records which do not show complaints of or treatment for a back disability.  Further, in rendering the opinion, the VA examiner considered the Veteran's available service treatment records and his report of longstanding back pain, and indicated that the Veteran's military service did not cause his current back disability.   

The Veteran has not submitted a medical opinion to contradict the VA examiner's opinion.  As was explained in the VCAA section above, the Veteran has been accorded ample opportunity to present competent medical evidence in support of his claim.  He has failed to do so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is the claimant's responsibility to support a claim for VA benefits].

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
"Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past (including back pain), has presented no probative clinical evidence of a nexus between his back disability and his military service.   The Board finds that the Veteran as a lay person is not competent to associate his current back disability to his in-service back injury.  That is, the Veteran is not competent to opine on matters such as the etiology of his current back disability.  Such opinion requires specific medical training and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training to render medical opinions, the Board must find that his contention with regard to a medical nexus between his back disability and his military service to be of no probative value.  See also 38 C.F.R. § 3.159(a)(1) (2011) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran in support of his own claim are not competent evidence of a medical nexus.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology.  The Board notes that the Veteran appears to be contending that he has had a back disability continually since service.  However, the first postservice evidence of complaint of, or treatment for, a back disability is dated in October 2008, when the Veteran filed his claim for VA benefits.  This was more than 60 years after the Veteran left service in April 1947.  

While the Veteran is competent to report back pain over the years since service, the Board notes that a back disability was not reported at the time of his service discharge.  The Board finds that his current statements regarding a continuity of a back disability since service are not credible.  His March 1947 separation examination from service as well as the July 2010 VA medical opinion contradict any current assertion that his current back disability was manifested during service.  There is no competent medical evidence that the Veteran complained of or was treated for a back disability for many years after his separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised]; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of the claimed condition].  The Board accordingly places no probative value on the assertions of the Veteran that there has been a continuity of symptomatology dating to service.  Therefore, continuity of symptomatology after service is not demonstrated. 

Accordingly, Hickson element (3) is not met, and the Veteran's claim fails on this basis.  For the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a back disability.  The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for a back disability is denied.



REMAND

Bilateral hearing loss disability

The Board remanded the case in July 2010 for the AOJ to request an audiogram from a VA audiological evaluation conducted on June 1, 2009.  The Board instructed the AOJ that if such audiogram was not available, the record should so indicate.  The Veteran's claim was then to be readjudicated.  

Unfortunately, the Board finds that an additional remand is necessary prior to review of the Veteran's bilateral hearing loss disability claim.  The evidence of record shows that the AMC contacted the VA Medical Center (VAMC) in Omaha, Nebraska, in August 2010 in attempt to obtain the June 1, 2009 audiogram.  The AMC specifically noted in the August 2010 request that "If you do not have these records please send a negative reply." [emphasis as in the original].  The VAMC subsequently provided a response to the AMC's request, but did not include the June 2009 audiogram.  As such, the AMC contacted the VAMC in March 2011 in another attempt to obtain the June 2009 audiogram.  The AMC specifically noted in the March 2011 letter "Please provide a negative response if you do not have any information concerning this [V]eteran."  The VAMC responded to the AMC's request in March 2011 and again failed to provide the audiogram.  Pertinently, in neither response did the VAMC indicate whether the June 2009 audiogram was available or not.  As such, it is unclear as to whether the June 2009 audiogram is available for review.  Accordingly, the Board finds that another remand is required for compliance with its July 2010 Remand instructions.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand).  

TDIU

The issue of entitlement to TDIU is inextricably intertwined with the claim of entitlement to an increased rating for the bilateral hearing loss disability.  In other words, if an increased disability rating is granted for the Veteran's bilateral hearing loss disability claim, this may impact the TDIU claim.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) [where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together]; see also Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or more issues are inextricably intertwined if one claim could have significant impact on the other].  Action on the Veteran's TDIU claim is therefore deferred.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. The RO should request the audiogram from the June 1, 2009 VA audiological evaluation.  If such audiogram is not available, the record should so indicate.  All attempts to secure this evidence must be documented in the claims folder by the RO.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claim.  The Veteran must then be given an opportunity to respond.

2. When the development has been completed, the claims for increased disability rating for the bilateral hearing loss disability and TDIU must be readjudicated by the RO.  If this readjudication does not result in a complete grant of all benefits sought by the Veteran in connection with these claims, the Veteran and his representative must be provided a supplemental statement of the case and an appropriate period of time must be allowed for response.  Thereafter, the case must be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


